                                    Case 6:21-bk-02379-KSJ Doc 2 Filed 05/24/21 Page 1 of 7
                                             UNITED STATES BANKRUPTCY COURT
                                                MIDDLE DISTRICT OF FLORIDA
                                                      ORLANDO DIVISION
IN RE:

      Debtor(s) DILIP LAL                                                                                              CASE NO.:


                                                                         CHAPTER 13 PLAN

A.        NOTICES.
Debtor must check one box on each line to state whether or not the Plan includes each of the
following items. If an item is checked as “Not Included,” if both boxes are checked, or if neither box
is checked, the provision will be ineffective if set out later in the Plan.

  A limit on the amount of a secured claim based on a valuation which may result in a partial
  payment or no payment at all to the secured creditor. See Sections C.5(d) and (e). A separate                             Included     ■   Not included
  motion will be filed.
  Avoidance of a judicial lien or nonpossessory, nonpurchase money security interest under 11
                                                                                                                            Included     ■   Not included
  U.S.C. § 522(f). A separate motion will be filed. See Section C.5(e).
  Nonstandard provisions, set out in Section E.                                                                             Included     ■   Not included
NOTICE TO DEBTOR: IF YOU ELECT TO MAKE DIRECT PAYMENTS TO A SECURED CREDITOR
UNDER SECTION 5(i) OF THIS PLAN, TO SURRENDER THE SECURED CREDITOR'S COLLATERAL
UNDER SECTION 5(j), TO NOT MAKE PAYMENTS TO THE SECURED CREDITOR UNDER SECTION
5(k), OR IF YOU DO NOT SPECIFICALLY INCLUDE PAYMENTS TO A SECURED CREDITOR IN
YOUR PLAN PAYMENTS, THE AUTOMATIC STAY DOES NOT APPLY AND THE CREDITOR MAY
TAKE ACTION TO FORECLOSE OR REPOSSESS THE COLLATERAL.

SECURED CREDITORS INCLUDE THE HOLDERS OF MORTGAGE LOANS, CAR LOANS, AND
OTHER LOANS FOR WHICH THE SECURED CREDITOR HAS A SECURITY INTEREST IN PERSONAL
OR REAL PROPERTY COLLATERAL
B.      MONTHLY PLAN PAYMENTS.
Plan payments include the Trustee’s fee of 10% and shall begin 30 days from petition
filing/conversion date. Debtor shall make payments to the Trustee for the period of 60
months. If the Trustee does not retain the full 10%, any portion not retained will be
disbursed to allowed claims receiving payments under the Plan and may cause an
increased distribution to the unsecured class of creditors

                  1.                                          from
                         $2,700.00                            months                       1                 through   24       ;

                  2.                                          from
                         $3,700.00                            months                      25                 through   60       ;




1 All references to “Debtor” include and refer to both of the debtors in a case filed jointly by two individuals.
                                                                                                                                       Page 1 of 6
                     Case 6:21-bk-02379-KSJ                                        Doc 2         Filed 05/24/21         Page 2 of 7
C.         PROPOSED DISTRIBUTIONS.

                      1.          ADMINISTRATIVE ATTORNEY'S FEES.

Base Fee                    $4,500.00          Total Paid Prepetition                    $1,300.00                  Balance Due       $3,200.00

MMM Fee                        $0.00           Total Paid Prepetition                       $0.00                   Balance Due        $0.00

Estimated Monitoring Fee at                                   $0.00                 per Month.



Attorney's Fees Payable Through Plan at                                                    $53.33         Monthly (subject to adjustment).




■    NONE              2. DOMESTIC SUPPORT OBLIGATIONS (as defined in 11 U.S.C. §101(14A)).


     NONE             3.         PRIORITY CLAIMS (as defined in 11 U.S.C. § 507).

                      Last 4 Digits of Acct. No.            Creditor                                           Total Claim Amount


                                                            IRS                                                       $8,586.00        .




               4.     TRUSTEE FEES. From each payment received from Debtor, the Trustee shall receive a fee,
the percentage of which is fixed periodically by the United States Trustee.



                5.      SECURED CLAIMS. Pre-confirmation payments allocated to secured creditors under the Plan,
other than amounts allocated to cure arrearages, shall be deemed adequate protection payments. The Trustee shall
disburse adequate protection payments to secured creditors prior to confirmation, as soon as practicable, if the Plan
provides for payment to the secured creditor, the secured creditor has filed a proof of claim or Debtor or Trustee has
filed a proof of claim for the secured creditor under § 501(c), and no objection to the claim is pending. If Debtor's
payments under the Plan are timely paid, payments to secured creditors under the Plan shall be deemed contractually
paid on time.


 ■    NONE                 (a)      Claims Secured by Debtor`s Principal Residence Which Debtor Intends to Retain -
                           Mortgage, HOA and Condo Association Payments, and Arrears, if any, Paid Through the
                           Plan. If the Plan provides for curing prepetition arrearages on a mortgage on Debtor's principal
                           residence, Debtor will pay, in addition to all other sums due under the proposed Plan, all regular
                           monthly postpetition mortgage payments to the Trustee as part of the Plan. These mortgage
                           payments, which may be adjusted up or down as provided for under the loan documents, are due
                           beginning the first due date after the case is filed and continuing each month thereafter. The Trustee
                           shall pay the postpetition mortgage payments for Debtor's principal residence on the following
                           mortgage claims: Under 11 U.S.C. § 1328(a)(1), Debtor will not receive a discharge of personal
                           liability on these claims.
1 All references to “Debtor” include and refer to both of the debtors in a case filed jointly by two individuals.
                                                                                                                                           Page 2 of 6
                                  Case 6:21-bk-02379-KSJ Doc 2 Filed 05/24/21 Page 3 of 7
 ■    NONE               (b)      Claims Secured by Other Real Property Which Debtor Intends to Retain - Mortgage
                         Payments, HOA and Condo Association Payments, and Arrears, if any, Paid Through the
                         Plan. If the Plan provides to cure prepetition arrearages on a mortgage, Debtor will pay, in addition
                         to all other sums due under the proposed Plan, all regular monthly postpetition mortgage payments
                         to the Trustee as part of the Plan. These mortgage payments, which may be adjusted up or down as
                         provided for under the loan documents, are due beginning the first due date after the case is filed and
                         continuing each month thereafter. The Trustee shall pay the postpetition mortgage payments on the
                         following mortgage claims: Under 11 U.S.C. § 1328(a)(1), Debtor will not receive a discharge of
                         personal liability on these claims.

      NONE               (c)     Claims Secured by Real Property - Debtor Intends to Seek Mortgage Modification. If
                         Debtor obtains a modification of the mortgage, the modified payments shall be paid through the
                         Plan. Pending the resolution of a mortgage modification request, Debtor shall make the following
                         adequate protection payments to the Trustee: (1) for homestead property, the lesser of 31% of gross
                         monthly income of Debtor and non-filing spouse, if any (after deducting homeowners association
                         fees), or the normal monthly contractual mortgage payment; or (2) for non-homestead, income-
                         producing property, 75% of the gross rental income generated from the property. Debtor will not
                         receive a discharge of personal liability on these claims.
                                     Last Four             Creditor                                   Collateral Address
                                     Digits of                                                                                        Adequate Protection
                                     Acct. No.                                                                                        Payment

                             1.                            Wells Fargo Bank                           8142 Via Rosa, Orlando, FL 32836 $2,233.57




 ■    NONE                (d)     Claims Secured by Real Property or Personal Property to Which Section 506
                          Valuation APPLIES (Strip Down). Under 11 U.S.C. § 1322 (b)(2), this provision does not apply
                          to a claim secured solely by Debtor's principal residence. A separate motion to determine secured
                          status or to value the collateral must be filed. The secured portion of the claim, estimated below,
                          shall be paid. Unless otherwise stated in Section E, the payment through the Plan does not include
                          payments for escrowed property taxes or insurance.
 ■    NONE                (e)    Liens to be Avoided Under 11 U.S.C. § 522 or Stripped Off Under 11 U.S.C. § 506.
                          Debtor must file a separate motion under § 522 to avoid a judicial lien or a nonpossessory,
                          nonpurchase money security interest because it impairs an exemption or under § 506 to determine
                          secured status and to strip a lien.
 ■    NONE               (f)     Claims Secured by Real Property and/or Personal Property to Which Section 506
                         Valuation DOES NOT APPLY Under the Final Paragraph in 11 U.S.C. § 1325(a). The claims
                         listed below were either: (1) incurred within 910 days before the petition date and secured by a
                         purchase money security interest in a motor vehicle acquired for the personal use of Debtor; or (2)
                         incurred within one year of the petition date and secured by a purchase money security interest in
                         any other thing of value. These claims will be paid in full under the Plan with interest at the rate
                         stated below.
 ■    NONE                (g)    Claims Secured by Real or Personal Property to be Paid with Interest Through the
                          Plan under 11 U.S.C. § 1322(b)(2). The following secured claims will be paid in full under the
                          Plan with interest at the rate stated below.
 ■    NONE               (h)      Claims Secured by Personal Property - Maintaining Regular Payments and Curing
                         Arrearage, if any, with All Payments in Plan. Debtor will not receive a discharge of personal
                         liability on these claims.
1 All references to “Debtor” include and refer to both of the debtors in a case filed jointly by two individuals.
                                                                                                                                          Page 3 of 6
                                 Case 6:21-bk-02379-KSJ Doc 2 Filed 05/24/21 Page 4 of 7
 ■    NONE               (i)     Secured Claims Paid Directly by Debtor. The following secured claims are being made via
                         automatic debit/draft from Debtor's depository account and are to continue to be paid directly to the
                         creditor or lessor by Debtor outside the Plan via automatic debit/draft. The automatic stay is
                         terminated in rem as to Debtor and in rem and in personam as to any codebtor as to these creditors
                         and lessors upon the filing of this Plan. Nothing herein is intended to terminate or abrogate Debtor's
                         state law contract rights. Debtor will not receive a discharge of personal liability on these claims.
 ■    NONE               (j)     Surrender of Collateral/Property that Secures a Claim. Debtor will surrender the following
                         collateral/property. The automatic stay under 11 U.S.C. §§ 362(a) and 1301(a) is terminated in rem
                         as to Debtor and in rem and in personam as to any codebtor as to these creditors upon the filing of
                         this Plan.
 ■    NONE               (k)     Secured Claims That Debtor Does Not Intend to Pay. Debtor does not intend to make
                         payments to the following secured creditors. The automatic stay is terminated in rem as to Debtor
                         and in rem and in personam as to any codebtor with respect to these creditors upon the filing of this
                         Plan. Debtor's state law contract rights and defenses are neither terminated nor abrogated. Debtor
                         will not receive a discharge of personal liability on these claims.
                6.      LEASES / EXECUTORY CONTRACTS. As and for adequate protection, the Trustee shall
disburse payments to creditors under leases or executory contracts prior to confirmation, as soon as practicable, if the
Plan provides for payment to creditor/lessor, the creditor/lessor has filed a proof of claim or Debtor or Trustee has
filed a proof of claim for the secured creditor/lessor under § 501(c), and no objection to the claim is pending. If
Debtor's payments under the Plan are timely paid, payments to creditors/lessors under the Plan shall be deemed
contractually paid on time.
 ■    NONE                (a)     Assumption of Leases/Executory Contracts for Real or Personal Property to be Paid
                          and Arrearages Cured Through the Plan. Debtor assumes the following leases/executory
                          contracts and proposes the prompt cure of any prepetition arrearage as follows. If the claim of the
                          lessor/creditor is not paid in full through the Plan, under 11 U.S.C. § 1328(a)(1), Debtor will not
                          receive a discharge of personal liability on these claims.
 ■    NONE                (b)     Assumption of Leases/Executory Contracts for Real or Personal Property to be Paid
                          Directly by Debtor. Debtor assumes the following lease/executory contract claims that are paid via
                          automatic debit/draft from Debtor's depository account and are to continue to be paid directly to the
                          creditor or lessor by Debtor outside the Plan via automatic debit/draft. The automatic stay is
                          terminated in rem as to Debtor and in rem and in personam as to any codebtor as to these creditors
                          and lessors upon the filing of this Plan. Nothing herein is intended to terminate or abrogate Debtor's
                          state law contract rights. Debtor will not receive a discharge of personal liability on these claims.
 ■    NONE
                          (c)     Rejection of Leases/Executory Contracts and Surrender of Real or Personal Leased
                          Property. Debtor rejects the following leases/executory contracts and will surrender the following
                          leased real or personal property. The automatic stay is terminated in rem as to Debtor and in rem
                          and in personam as to any codebtor as to these creditors and lessors upon the filing of this Plan.




7.     GENERAL UNSECURED CREDITORS. General unsecured creditors with
allowed claims shall receive a pro rata share of the balance of any funds remaining after
payments to the above referenced creditors or shall otherwise be paid under a subsequent
Order Confirming Plan. The estimated dividend to unsecured creditors shall be no less than $32,400.00                       .




1 All references to “Debtor” include and refer to both of the debtors in a case filed jointly by two individuals.
                                                                                                                    Page 4 of 6
                           Case 6:21-bk-02379-KSJ Doc 2 Filed 05/24/21 Page 5 of 7
D.         GENERAL PLAN PROVISIONS:
           1.      Secured creditors, whether or not dealt with under the Plan, shall retain the liens securing such
           claims.

           2.     Payments made to any creditor shall be based upon the amount set forth in the creditor's proof of
           claim or other amount as allowed by an Order of the Bankruptcy Court.

           3.      If Debtor fails to check (a) or (b) below, or if Debtor checks both (a) and (b), property of the estate
           shall not vest in Debtor until the earlier of Debtor's discharge or dismissal of this case, unless the Court
           orders otherwise. Property of the estate

                  (a) shall not vest in Debtor until the earlier of Debtor's discharge or dismissal of this case, unless the
               Court orders otherwise, or

           ■       (b) shall vest in Debtor upon confirmation of the Plan.

           4.      The amounts listed for claims in this Plan are based upon Debtor's best estimate and belief and/or the
           proofs of claim as filed and allowed. Unless otherwise ordered by the Court, the Trustee shall only pay
           creditors with filed and allowed proofs of claim. An allowed proof of claim will control, unless the Court
           orders otherwise.

           5.      Debtor may attach a summary or spreadsheet to provide an estimate of anticipated distributions. The
           actual distributions may vary. If the summary or spreadsheet conflicts with this Plan, the provisions of the
           Plan control prior to confirmation, after which time the Order Confirming Plan shall control.

           6.      Debtor shall timely file all tax returns and make all tax payments and deposits when due.
           (However, if Debtor is not required to file tax returns, Debtor shall provide the Trustee with a statement to
           that effect.) For each tax return that becomes due after the case is filed, Debtor shall provide a complete copy
           of the tax return, including business returns if Debtor owns a business, together with all related W-2s and
           Form 1099s, to the Trustee within 14 days of filing the return. Unless otherwise ordered, consented to by the
           Trustee, or ordered by the Court, Debtor shall turn over to the Trustee all tax refunds in addition to regular
           Plan payments. Debtor shall not instruct the Internal Revenue Service or other taxing agency to apply a
           refund to the following year's tax liability. Debtor shall not spend any refund without first having
           obtained the Trustee's consent or Court approval.


E.    NONSTANDARD PROVISIONS as Defined in Federal Rule of Bankruptcy Procedure 3015(c). Note:
Any nonstandard provisions of this Plan other than those set out in this section are deemed void and are stricken.




1 All references to “Debtor” include and refer to both of the debtors in a case filed jointly by two individuals.
                                                                                                                    Page 5 of 6
                                    Case 6:21-bk-02379-KSJ                         Doc 2         Filed 05/24/21     Page 6 of 7
                                                                           CERTIFICATION

       By filing this document, the Attorney for Debtor, or Debtor, if not represented by an attorney, certifies
that the wording and order of the provisions in this Chapter 13 Plan are identical to those contained in the
Model Plan adopted by this Court, and that this Plan contains no additional or deleted wording or nonstandard
provisions other than any nonstandard provisions included in Section E.


SIGNATURE(S):



Debtor(s)

Dilip Lal                                                                                                           Date   May 24, 2021

                                                                                                                    Date


Attorney for Debtor(s)

David J. Pedersen              /s/David J. Pedersen                                                                 Date          5/24/2021




1 All references to “Debtor” include and refer to both of the debtors in a case filed jointly by two individuals.
                                                                                                                                     Page 6 of 6
                            Case 6:21-bk-02379-KSJ                   Doc 2    Filed 05/24/21       Page 7 of 7

DUE DATE                              24                                           # 350
  7TH               5/24/2021                          10.0%                      MONITORING
                   Unsecured         Debtor Pmt      Tee Fee             ATTY            FEES           Mortage pmt              IRS
              60                60
  5/24/2021    1       $0.00           $2,700.00     $270.00            $53.33            $0.00           $2,233.57          $143.10
  6/24/2021    2       $0.00           $2,700.00     $270.00            $53.33            $0.00           $2,233.57          $143.10
  7/24/2021    3       $0.00           $2,700.00     $270.00            $53.33            $0.00           $2,233.57          $143.10
  8/24/2021    4       $0.00           $2,700.00     $270.00            $53.33            $0.00           $2,233.57          $143.10
  9/24/2021    5       $0.00           $2,700.00     $270.00            $53.33            $0.00           $2,233.57          $143.10
 10/24/2021    6       $0.00           $2,700.00     $270.00            $53.33            $0.00           $2,233.57          $143.10
 11/24/2021    7       $0.00           $2,700.00     $270.00            $53.33            $0.00           $2,233.57          $143.10
 12/24/2021    8       $0.00           $2,700.00     $270.00            $53.33            $0.00           $2,233.57          $143.10
  1/24/2022    9       $0.00           $2,700.00     $270.00            $53.33            $0.00           $2,233.57          $143.10
  2/24/2022   10       $0.00           $2,700.00     $270.00            $53.33            $0.00           $2,233.57          $143.10
  3/24/2022   11       $0.00           $2,700.00     $270.00            $53.33            $0.00           $2,233.57          $143.10
  4/24/2022   12       $0.00           $2,700.00     $270.00            $53.33            $0.00           $2,233.57          $143.10
  5/24/2022   13       $0.00           $2,700.00     $270.00            $53.33            $0.00           $2,233.57          $143.10
  6/24/2022   14       $0.00           $2,700.00     $270.00            $53.33            $0.00           $2,233.57          $143.10
  7/24/2022   15       $0.00           $2,700.00     $270.00            $53.33            $0.00           $2,233.57          $143.10
  8/24/2022   16       $0.00           $2,700.00     $270.00            $53.33            $0.00           $2,233.57          $143.10
  9/24/2022   17       $0.00           $2,700.00     $270.00            $53.33            $0.00           $2,233.57          $143.10
 10/24/2022   18       $0.00           $2,700.00     $270.00            $53.33            $0.00           $2,233.57          $143.10
 11/24/2022   19       $0.00           $2,700.00     $270.00            $53.33            $0.00           $2,233.57          $143.10
 12/24/2022   20       $0.00           $2,700.00     $270.00            $53.33            $0.00           $2,233.57          $143.10
  1/24/2023   21       $0.00           $2,700.00     $270.00            $53.33            $0.00           $2,233.57          $143.10
  2/24/2023   22       $0.00           $2,700.00     $270.00            $53.33            $0.00           $2,233.57          $143.10
  3/24/2023   23       $0.00           $2,700.00     $270.00            $53.33            $0.00           $2,233.57          $143.10
  4/24/2023   24       $0.00 24 at     $2,700.00     $270.00            $53.33            $0.00           $2,233.57          $143.10
  5/24/2023   25     $900.00           $3,700.00     $370.00            $53.33            $0.00           $2,233.57          $143.10
  6/24/2023   26     $900.00           $3,700.00     $370.00            $53.33            $0.00           $2,233.57          $143.10
  7/24/2023   27     $900.00           $3,700.00     $370.00            $53.33            $0.00           $2,233.57          $143.10
  8/24/2023   28     $900.00           $3,700.00     $370.00            $53.33            $0.00           $2,233.57          $143.10
  9/24/2023   29     $900.00           $3,700.00     $370.00            $53.33            $0.00           $2,233.57          $143.10
 10/24/2023   30     $900.00           $3,700.00     $370.00            $53.33            $0.00           $2,233.57          $143.10
 11/24/2023   31     $900.00           $3,700.00     $370.00            $53.33            $0.00           $2,233.57          $143.10
 12/24/2023   32     $900.00           $3,700.00     $370.00            $53.33            $0.00           $2,233.57          $143.10
  1/24/2024   33     $900.00           $3,700.00     $370.00            $53.33            $0.00           $2,233.57          $143.10
  2/24/2024   34     $900.00           $3,700.00     $370.00            $53.33            $0.00           $2,233.57          $143.10
  3/24/2024   35     $900.00           $3,700.00     $370.00            $53.33            $0.00           $2,233.57          $143.10
  4/24/2024   36     $900.00           $3,700.00     $370.00            $53.33            $0.00           $2,233.57          $143.10
  5/24/2024   37     $900.00           $3,700.00     $370.00            $53.33            $0.00           $2,233.57          $143.10
  6/24/2024   38     $900.00           $3,700.00     $370.00            $53.33            $0.00           $2,233.57          $143.10
  7/24/2024   39     $900.00           $3,700.00     $370.00            $53.33            $0.00           $2,233.57          $143.10
  8/24/2024   40     $900.00           $3,700.00     $370.00            $53.33            $0.00           $2,233.57          $143.10
  9/24/2024   41     $900.00           $3,700.00     $370.00            $53.33            $0.00           $2,233.57          $143.10
 10/24/2024   42     $900.00           $3,700.00     $370.00            $53.33            $0.00           $2,233.57          $143.10
 11/24/2024   43     $900.00           $3,700.00     $370.00            $53.33            $0.00           $2,233.57          $143.10
 12/24/2024   44     $900.00           $3,700.00     $370.00            $53.33            $0.00           $2,233.57          $143.10
  1/24/2025   45     $900.00           $3,700.00     $370.00            $53.33            $0.00           $2,233.57          $143.10
  2/24/2025   46     $900.00           $3,700.00     $370.00            $53.33            $0.00           $2,233.57          $143.10
  3/24/2025   47     $900.00           $3,700.00     $370.00            $53.33            $0.00           $2,233.57          $143.10
  4/24/2025   48     $900.00           $3,700.00     $370.00            $53.33            $0.00           $2,233.57          $143.10
  5/24/2025   49     $900.00           $3,700.00     $370.00            $53.33            $0.00           $2,233.57          $143.10
  6/24/2025   50     $900.00           $3,700.00     $370.00            $53.33            $0.00           $2,233.57          $143.10
  7/24/2025   51     $900.00           $3,700.00     $370.00            $53.33            $0.00           $2,233.57          $143.10
  8/24/2025   52     $900.00           $3,700.00     $370.00            $53.33            $0.00           $2,233.57          $143.10
  9/24/2025   53     $900.00           $3,700.00     $370.00            $53.33            $0.00           $2,233.57          $143.10
 10/24/2025   54     $900.00           $3,700.00     $370.00            $53.33            $0.00           $2,233.57          $143.10
 11/24/2025   55     $900.00           $3,700.00     $370.00            $53.33            $0.00           $2,233.57          $143.10
 12/24/2025   56     $900.00           $3,700.00     $370.00            $53.33            $0.00           $2,233.57          $143.10
  1/24/2026   57     $900.00           $3,700.00     $370.00            $53.33            $0.00           $2,233.57          $143.10
  2/24/2026   58     $900.00           $3,700.00     $370.00            $53.33            $0.00           $2,233.57          $143.10
  3/24/2026   59     $900.00           $3,700.00     $370.00 59 at      $53.33            $0.00           $2,233.57          $143.10
  4/24/2026   60     $899.80 36 at     $3,700.00     $370.00 1 at       $53.53            $0.00 60 at     $2,233.57 60 at    $143.10

                   $32,399.80        $198,000.00   $19,800.00         $3,200.00                         $134,014.20         $8,586.00
                        $1.00                                            ATTY
                    3239980%                                                        Claim # 350
